Exhibit 10.1

 

 

[ex10-1img001.jpg] [ex10-1img002.jpg]

 

Fourth Amendment

to Loan Agreement

 

Borrower:     Accelerize Inc.

Date:             June 24, 2015

 

 

THIS FOURTH AMENDMENT TO LOAN AGREEMENT is entered into between SQUARE 1 BANK
(“Lender”) and the borrower named above (“Borrower”).

 

The Parties agree to amend the Loan and Security Agreement between them, dated
March 17, 2014 (as amended, the “Loan Agreement”), as follows, effective as of
the date hereof. Capitalized terms used but not defined in this Amendment shall
have the meanings set forth in the Loan Agreement.

 

1.     Credit Limit. Section 1 of the Schedule is hereby amended in its entirety
to read as follows:

 

“1. CREDIT LIMIT

               (Section 1.1)

An amount not to exceed the lesser of (a) and (b) below (the ‘Credit Limit’):

 

(a)

a total of $6,000,000 at any one time outstanding (the ‘Maximum Credit Limit’);
or

 

(b)

Three and One-Quarter (3.25) times (an ‘Advance Rate’) an amount equal to the
average trailing three-month Recurring Revenue of Borrower minus the average
trailing three-month Recurring Revenue Churn of Borrower, provided however, that
such Advance Rate shall automatically decrease from Three and One-Quarter (3.25)
to Three (3.00) on September 1, 2015.

  Lender may, from time to time, adjust the Advance Rate, in its Good Faith
Business Judgment, upon notice to the Borrower, based on issues or factors
relating to the Accounts or other Collateral or Borrower.  

As used herein, ‘Recurring Revenue’ means revenue generated by Borrower from
license fees and transactional fees (not including set-up or similar fees).
Recurring Revenue shall be determined based on the most recent Borrowing Base
Certificate provided to Lender (provided that if a Borrowing Base Certificate is
not provided to Lender when due, or if a Borrowing Base Certificate is
inaccurate, then the amount in clause (b) above shall be determined by Lender in
its Good Faith Business Judgment).

 

As used herein, ‘Recurring Revenue Churn’ means, for any month of calculation,
the greater of (i) an amount equal to the prior month’s Recurring Revenue minus
the current month’s Recurring Revenue from the prior month’s customer base; or
(ii) zero.

 

 
 

--------------------------------------------------------------------------------

 

 

  Ancillary Services  

Sublimit:

$500,000.”

2.     Minimum Liquidity Covenant. That portion of Section 5 of the Schedule
which currently reads:

 

 

“Minimum Liquidity:

Borrower shall maintain total Liquidity of no less than $1,000,000 at all
times.”

 

is hereby amended in its entirety to read:

 

 

“Minimum Liquidity:

Borrower shall not be required to maintain total Liquidity of any amount,
provided however, that beginning September 1, 2015, Borrower shall be required
maintain total Liquidity of no less than $1,000,000 at all times.”

 

3.     Fee. In consideration for Lender entering into this Amendment, Borrower
shall concurrently pay Lender a fee in the amount of $2,000, which shall be
non-refundable and in addition to all interest and other fees payable to Lender
under the Loan Documents. Lender is authorized to charge said fee to Borrower’s
loan account or any of Borrower’s deposit accounts with Lender.

 

4.     Representations True. Borrower represents and warrants to Lender that all
representations and warranties set forth in the Loan Agreement, as amended
hereby, are true and correct, other than any representations or warranties which
Borrower, prior to the date of this Amendment, has advised Lender in writing
(including via electronic communication) are no longer true and correct,
including but not limited to: (i) with respect to Section 3.2 of the Loan
Agreement, the change of Borrower’s name, effective October 10, 2014; and (ii)
with respect to Section 3.10 of the Loan Agreement, that certain letter from
Lewis Silkin dated February 19, 2015 in regards to Cake Marketing UK Ltd., that
certain Complaint by Jeff McCollum against Accelerize Inc., filed on February
23, 2015 in Orange County Superior Court, that certain Complaint by Accelerize
Inc. against Jeff McCollum, filed on February 23, 2015 in Orange County Superior
Court and that certain Cross-Complaint by Jeff McCollum against Accelerize Inc.,
filed on May 29, 2015 in Orange County Superior Court.

 

 
 

--------------------------------------------------------------------------------

 

 

5.     No Waiver. Nothing herein constitutes a waiver of any default or Event of
Default under the Loan Agreement or any other Loan Documents, whether or not
known to Lender.

 

6.     General Release. In consideration for Lender entering into this
Amendment, Borrower hereby irrevocably releases and forever discharges Lender,
and its successors, assigns, agents, shareholders, directors, officers,
employees, agents, attorneys, parent corporations, subsidiary corporations,
affiliated corporations, affiliates, participants, and each of them
(collectively, the “Releasees”), from any and all claims, debts, liabilities,
demands, obligations, costs, expenses, actions and causes of action, of every
nature and description, known and unknown, which Borrower now has or at any time
may hold, by reason of any matter, cause or thing occurred, done, omitted or
suffered to be done prior to the date of this Amendment (collectively, the
“Released Claims”). Borrower hereby irrevocably waives the benefits of any and
all statutes and rules of law to the extent the same provide in substance that a
general release does not extend to claims which the creditor does not know or
suspect to exist in its favor at the time of executing the release, and, without
limiting the foregoing, and without limiting the stipulation to governing law
set forth in the Loan Agreement, and ratified and confirmed herein, Borrower
irrevocably waives any benefits it may have under California Civil Code
Section 1542 which provides: "A general release does not extend to claims which
the creditor does not know or suspect to exist in his or her favor at the time
of executing the release, which if known by him or her must have materially
affected his or her settlement with the debtor.” Borrower represents and
warrants that it has not assigned to any other Person any Released Claim, and
agrees to indemnify Lender against any and all actions, demands, obligations,
causes of action, decrees, awards, claims, liabilities, losses and costs,
including but not limited to reasonable attorneys' fees of counsel of Lender’s
choice and costs, which Lender may sustain or incur as a result of a breach or
purported breach of the foregoing representation and warranty.

 

7.     General Provisions. Borrower hereby ratifies and confirms the continuing
validity, enforceability and effectiveness of the Loan Agreement and all other
Loan Documents. This Amendment, the Loan Agreement, the prior written amendments
to the Loan Agreement signed by Lender and Borrower, and the other written
documents and agreements between Lender and Borrower, set forth in full all of
the representations and agreements of the parties with respect to the subject
matter hereof and supersede all prior discussions, representations, agreements
and understandings between the parties with respect to the subject hereof.
Except as herein expressly amended, all of the terms and provisions of the Loan
Agreement, and all other documents and agreements between Lender and Borrower
shall continue in full force and effect and the same are hereby ratified and
confirmed. Without limiting the generality of the foregoing, the provisions of
all subsections of Section 9 of the Loan Agreement (titled “General
Provisions”), including without limitation all provisions relating to governing
law, venue, jurisdiction, dispute resolution, and the waiver of the right to a
jury trial, shall apply equally to this Amendment, and the same are incorporated
herein by this reference.

 

[Signatures on Next Page]

 

-2

 
 

--------------------------------------------------------------------------------

 

 

Borrower:

 

Lender:

 

Accelerize Inc.

 

Square 1 Bank

 

 

 

 

 

 

 

 

 

 

 

 

 

By

/s/ Michael Lin

 

By

/s/ Lauren Cosentino

 

Title

CFO

 

Title

Account Executive

 

 

 

[Signature Page – Fourth Amendment to Loan Agreement]

 

 

 